DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                      Election/RestrictionsClaims 1-4, 6-9, 11, 14-15 are allowable. Claims 5, 10, 12-13, & 16-17 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I & II, as set forth in the Office action mailed on 6-17-2020, is hereby withdrawn and claims 5, 10, 12-13, & 16-17  are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David Wisz on (4-30-2021).
The application has been amended as follows: 
Claims 18-20 are canceled.                                         Allowable Subject Matter
Claim 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-17, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Weber et al. (US-2009/0,252,917, hereinafter Weber) as instantly claimed is that while the prior art of Weber teaches a method for increasing the strength and density in a cellular material by provided the cellular material with fiber bundles that are introduced into the cellular material with a needle. . However, Weber does not show the felt material comprising a ceramic matrix composite component instead a polyvinyl chloride or polyurethane cellular material is used. Additionally, the tooling used to insert the fiber bundles comprises a hook, and is not found or mentioned to be a hollow, noting that Weber’s tools functions similarly to a sewing needle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                             ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varney et al. (US-2016/0,348,511) teaches a method for forming a hole in a ceramic matrix composite (CMC) component may be provided. A sacrificial fiber having an environmental barrier coating on an outer surface thereof may be inserted into a porous ceramic preform that includes ceramic fibers. Highlighting, that no additionally tool is mentioned or utilized for inserting the sacrificial fiber into the ceramic matrix composite. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741